PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Patent No. 10,923,456
Issue Date: February 16, 2021
Application No. 16/717,848
Filed: December 17, 2019
Attorney Docket No.  CRBS-P07-US
:
:
:   DECISION ON REQUEST FOR REFUND
:
:




This is a decision on the request for refund received February 3, 2021. 

The request for refund is GRANTED.

Applicant files the above request for refund of $1,050, stating that a “[d]uplicate Payment” was received. 

In view of the above and a review of the Office finance records for the above-identified patent, the request for refund is granted.  The fee of $1,050 will be refunded to petitioner’s credit card.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions